Kadien, J.
This action was instituted for a permanent injunction restraining the defendants from using and disclosing plaintiffs’ trade secrets. The defendants now seek an examination before trial and a discovery and inspection.
*702In order for the defendants to properly defend this action, it is necessary for them to have sufficient information of the plaintiffs’ secret processes so that they may be in a position to compare and differentiate the same with their own for use upon the trial. Heretofore, the plaintiffs obtained an order for an extensive examination before trial and a discovery and inspection. The defendants should likewise be entitled to reciprocal relief. In order for the plaintiffs to succeed it will be necessary for them to disclose their secret processes upon the trial of this action. The plaintiffs’ contention that they should not be required to state their trade secrets is, therefore, untenable. Special circumstances justify this examination so that the truth may be obtained and the ultimate trial of this action facilitated. The examination and discovery and inspection must be conducted under such conditions so that the secret processes will be properly safeguarded. A referee will be appointed by the court to strictly supervise the examination and discovery and inspection. Motion granted as to items 2, 3, 4, 5, 6, 7, A, B and C. Settle order on notice requiring the plaintiffs to appear for examination by their officers or employees having knowledge of the facts.